                 Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 1 of 28



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     ANDRE M. ESPINOSA
 3   Assistant U. S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
     Attorneys for the United States
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:19-CV-00636-JAM-DB
12                   Plaintiff,
13          v.                                         PARTIAL FINAL JUDGMENT OF
                                                       FORFEITURE
14   REAL PROPERTY LOCATED AT 5383
     STONEHURST DRIVE, MARTINEZ,
15   CALIFORNIA CONTRA COSTA COUNTY,
     APN: 367-230-018-7, INCLUDING ALL
16   APPURTENANCES AND IMPROVEMENTS
     THERETO,
17
     REAL PROPERTY LOCATED AT 14 GOREE
18   COURT, MARTINEZ, CALIFORNIA, CONTRA
     COSTA COUNTY, APN: 380-231-010-6,
19   INCLUDING ALL APPURTENANCES AND
     IMPROVEMENTS THERETO,
20
     REAL PROPERTY LOCATED AT 180 MIDHILL
21   ROAD, MARTINEZ, CALIFORNIA CONTRA
     COSTA COUNTY, APN(S): 161-280-005-0 AND
22   161-280-034, INCLUDING ALL
     APPURTENANCES AND IMPROVEMENTS
23   THERETO,
24   REAL PROPERTY LOCATED AT 186 FARM
     LANE, MARTINEZ, CALIFORNIA CONTRA
25   COSTA COUNTY, APN: 377-280-041-7,
     INCLUDING ALL APPURTENANCES AND
26   IMPROVEMENTS THERETO,
27

28
                                                   1                 Partial Final Judgment of Forfeiture
           Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 2 of 28



 1   REAL PROPERTY LOCATED AT 315
     SUMMERHILL LANE, MARTINEZ,
 2   CALIFORNIA CONTRA COSTA COUNTY,
     APN: 367-240-008-6, INCLUDING ALL
 3   APPURTENANCES AND IMPROVEMENTS
     THERETO,
 4
     REAL PROPERTY LOCATED AT 815 SUNSET
 5   DRIVE, ANTIOCH, CALIFORNIA CONTRA
     COSTA COUNTY, APN: 068-100-044-4,
 6   INCLUDING ALL APPURTENANCES AND
     IMPROVEMENTS THERETO,
 7
     REAL PROPERTY LOCATED AT 1062 MOHR
 8   LANE, UNIT C, CONCORD, CALIFORNIA,
     CONTRA COSTA COUNTY, APN: 147-401-003-
 9   8, INCLUDING ALL APPURTENANCES AND
     IMPROVEMENTS THERETO,
10
     REAL PROPERTY LOCATED AT 4021 PIKE
11   LANE, CONCORD, CALIFORNIA, CONTRA
     COSTA COUNTY, APN: 159-382-012-7,
12   INCLUDING ALL APPURTENANCES AND
     IMPROVEMENTS THERETO,
13
     REAL PROPERTY LOCATED AT 4800 BLUM
14   ROAD, UNIT 1, MARTINEZ, CALIFORNIA
     CONTRA COSTA COUNTY, APN: 159-400-001-
15   8, INCLUDING ALL APPURTENANCES AND
     IMPROVEMENTS THERETO,
16
     REAL PROPERTY LOCATED AT 4808 BLUM
17   ROAD, UNIT 2, MARTINEZ, CALIFORNIA
     CONTRA COSTA COUNTY, APN: 159-400-002-
18   6, INCLUDING ALL APPURTENANCES AND
     IMPROVEMENTS THERETO,
19
     REAL PROPERTY LOCATED AT 2750
20   MAXWELL WAY, FAIRFIELD, CALIFORNIA
     SOLANO COUNTY, APN: 028-230-150,
21   INCLUDING ALL APPURTENANCES AND
     IMPROVEMENTS THERETO,
22
     REAL PROPERTY LOCATED AT 84
23   CAROLINA CHERRY DRIVE, LAS VEGAS,
     NEVADA, CLARK COUNTY, APN: 191-07-510-
24   061, INCLUDING ALL APPURTENANCES AND
     IMPROVEMENTS THERETO,
25
     REAL PROPERTY LOCATED AT 473-475-477
26   E. CHANNEL ROAD, BENICIA, CALIFORNIA
     SOLANO COUNTY, APN: 0080-250-430-01,
27   INCLUDING ALL APPURTENANCES AND
      IMPROVEMENTS THERETO, and
28
                                              2              Partial Final Judgment of Forfeiture
                 Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 3 of 28



 1   REAL PROPERTY LOCATED AT LOT 51-80
     PARK ROAD, BENICIA, CALIFORNIA,
 2   SOLANO COUNTY, APN: 0080-060-420,
     INCLUDING ALL APPURTENANCES AND
 3   IMPROVEMENTS THERETO,
 4                           Defendants.
 5

 6          Pursuant to the Stipulation for Final Judgment of Forfeiture, the Court finds:

 7          1.       This is a civil action in rem brought by the United States for forfeiture of real properties

 8 connected to a claim of fraud and money laundering. The In Rem Defendants in this action are set forth

 9 below, but this stipulation for final judgment of forfeiture pertains to only a portion of the properties, as

10 explained herein.

11                   a.     Real property at 5383 Stonehurst Drive, Martinez, California,
                            Contra Costa County, APN: 367-230-018-7, including all
12                          appurtenances and improvements thereto, and more fully described
                            in Exhibit A attached hereto and incorporated herein by reference;
13
                     b.     Real property at 14 Goree Court, Martinez, California, Contra
14                          Costa County, APN: 380-231-010-6, including all appurtenances
                            and improvements thereto, and more fully described in Exhibit B
15                          attached hereto and incorporated herein by reference;
16                   c.     Real property at 180 Midhill Road, Martinez, California, Contra
                            Costa County, APNs: 161-280-005-0 & 161-280-034-0, including
17                          all appurtenances and improvements thereto, and more fully
                            described in Exhibit C attached hereto and incorporated herein by
18                          reference;
19                   d.     Real property at 186 Farm Lane, Martinez, California, Contra
                            Costa County, APN: 377-280-041-7, including all appurtenances
20                          and improvements thereto, and more fully described in Exhibit D
                            attached hereto and incorporated herein by reference;
21
                     e.     Real property at 315 Summerhill Lane, Martinez, California,
22                          Contra Costa County, APN: 367-240-008-6, including all
                            appurtenances and improvements thereto, and more fully described
23                          in Exhibit E attached hereto and incorporated herein by reference;
24                   f.     Real property at 815 Sunset Drive, Antioch, California, Contra
                            Costa County, APN: 068-100-044-4, including all appurtenances
25                          and improvements thereto, and more fully described in Exhibit F
                            attached hereto and incorporated herein by reference;
26
                     g.     Real property at 1062 Mohr Lane, Unit C, Concord, California,
27                          Contra Costa County, APN: 147-401-003-8, including all
                            appurtenances and improvements thereto, and more fully described
28
                                                           3                       Partial Final Judgment of Forfeiture
                 Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 4 of 28



 1                          in Exhibit G attached hereto and incorporated herein by reference;
 2                   h.     Real property at 4021 Pike Lane, Concord, California, Contra
                            Costa County, APN: 159-382-012-7, including all
 3                          appurtenances and improvements thereto, and more fully described
                            in Exhibit H attached hereto and incorporated herein by reference;
 4
                     i.     Real property at 4800 Blum Road, Unit 1, Martinez, California,
 5                          Contra Costa County, APN: 159-400-001-8, including all
                            appurtenances and improvements thereto, and more fully described
 6                          in Exhibit I attached hereto and incorporated herein by reference;
 7                   j.     Real property at 4808 Blum Road, Unit 2, Martinez, California,
                            Contra Costa County, APN: 159-400-002-6, including all
 8                          appurtenances and improvements thereto, and more fully described
                            in Exhibit J attached hereto and incorporated herein by reference;
 9
                     k.     Real property at 2750 Maxwell Way, Fairfield, California, Solano
10                          County, APN: 028-230-150, including all appurtenances and
                            improvements thereto, and more fully described in Exhibit K
11                          attached hereto and incorporated herein by reference
12                   l.     Real property at 84 Carolina Cherry Drive, Las Vegas, Nevada,
                            Clark County, APN: 191-07-510-061, including all appurtenances
13                          and improvements thereto, and more fully described in Exhibit L
                            attached hereto and incorporated herein by reference;
14
                     m.     Real property at 473-475-477 E. Channel Road, Benicia,
15                          California, Solano County, APN: 0080-250-430-1, including all
                            appurtenances and improvements thereto, and more fully described
16                          in Exhibit M attached hereto and incorporated herein by reference;
                            and
17
                     n.     Real property at Lot 51-80 Park Road, Benicia, California, Solano
18                          County, APN: 0080-060-420, including all appurtenances and
                            improvements thereto, and more fully described in Exhibit N
19                          attached hereto and incorporated herein by reference (hereafter,
                            collectively, “defendant properties”).
20
            The record owners of In Rem Defendants (a), (b), (d), (e), (i) and (k) are Jeffrey Carpoff and
21
     Paulette Carpoff; the record owner of defendant property (c) is Dora Dog Properties, LLC; the record
22
     owner of defendant properties (f) and (h) is Dog Blue Properties, LLC; the record owner of defendant
23
     property (g) is 4021 Pike Lane, LLC; the record owner of defendant property (j) is 2750 Maxwell Way,
24
     LLC; the record owner of defendant property (l) is 475 Channel Road, LLC. All of the companies listed
25
     above were formed and are owned by Jeffrey Carpoff and Paulette Carpoff.
26
            2.       A Verified Complaint for Forfeiture In Rem was filed on April 15, 2019. An Amended
27
     Complaint for Forfeiture In Rem was filed on April 18, 2019 (hereafter “Complaint”). The complaint
28
                                                         4                     Partial Final Judgment of Forfeiture
                  Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 5 of 28



 1 alleged that the defendant properties are subject to forfeiture to the United States pursuant to 18 U.S.C.

 2 §§ 981(a)(1)(A) and (C).

 3           3.       The In Rem Defendants were posted with a copy of the Complaint and Notice of

 4 Complaint.

 5           4.       Beginning on May 4, 2019, the United States published Notice of the Forfeiture Action

 6 on the official internet government forfeiture site www.forfeiture.gov. A Declaration of Publication was

 7 filed on July 12, 2019.

 8           5.       In addition to the public notice on the official internet government forfeiture site

 9 www.forfeiture.gov, actual notice or attempted notice was given to the following individuals or entities:

10                    a.       DC Solar and its entities,
                      b.       Jeffrey Carpoff,
11                    c.       Paulette Carpoff,
                      d.       CTBC Bank Corp.,
12                    e.       Heritage Bank of Commerce,
                      f.       Loan Oak Fund, LLC,
13                    g.       Franchise Tax Board, and
                      h.       Department of Revenue – Internal Revenue Service.d
14

15           6.       On May 9, 2019, Jeffrey and Paulette Carpoff filed claims asserting an interest in each In

16 Rem Defendant, in their personal capacity and on behalf of entities they control.

17           Based on the above findings, and the files and records of the Court, it is hereby ORDERED

18 AND ADJUDGED:

19           7.       Judgment is hereby entered against claimants Jeffrey and Paulette Carpoff, and all other

20 potential claimants who have not filed claims in this action.

21           8.       All right, title, and interest of Jeffrey Carpoff and Paulette Carpoff, Dora Dog Properties,

22 LLC, Dog Blue Properties, LLC, 4021 Pike Lane, LLC, 2750 Maxwell Way, LLC, and 475 Channel

23 Road, LLC in the following In Rem Defendants shall be forfeited to the United States pursuant to 18
                                                                               1
24 U.S.C §§ 981(a)(1)(A) and 981(a)(1)(C), to be disposed of according to law:

25           ///

26   1
      The United States and the Chapter 7 Trustees for the entities related to DC Solar and its principals have since entered a
     Coordination Agreement concerning the In Rem Defendants and other assets connected to DC Solar and its principals. An
27   order approving the Coordination Agreement was entered in late November 2019, resulting in the dismissal of two In Rem
     Defendants from this case. Accordingly, there are presently twelve In Rem Defendants in this case. See Dkt. 51. Under the
28   Coordination Agreement, Chapter 7 Trustees have agreed not to file claims to these In Rem Defendants.
                                                                  5                         Partial Final Judgment of Forfeiture
                     Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 6 of 28



 1                               i.     Real property at 5383 Stonehurst Drive, Martinez, California,
                                        Contra Costa County, APN: 367-230-018-7;
 2
                                ii.     Real property at 14 Goree Court, Martinez, California, Contra
 3                                      Costa County, APN: 380-231-010-6;
 4                             iii.     Real property at 180 Midhill Road, Martinez, California,
                                        Contra Costa County, APNs: 161-280-005-0 & 161-280-034-0;
 5
                               iv.      Real property at 186 Farm Lane, Martinez, California, Contra
 6                                      Costa County, APN: 377-280-041-7;
 7                              v.      Real property at 315 Summerhill Lane, Martinez, California,
                                        Contra Costa County, APN: 367-240-008-6;
 8
                               vi.      Real property at 1062 Mohr Lane, Unit C, Concord, California,
 9                                      Contra Costa County, APN: 147-401-003-8;
10                            vii.      Real property at 4021 Pike Lane, Concord, California, Contra
                                        Costa County, APN: 159-382-012-7;
11
                              viii.     Real property at 4800 Blum Road, Unit 1, Martinez, California,
12                                      Contra Costa County, APN: 159-400-001-8;
13                             ix.      Real property at 4808 Blum Road, Unit 2, Martinez, California,
                                        Contra Costa County, APN: 159-400-002-6;
14
                                x.      Real property at 2750 Maxwell Way, Fairfield, California,
15                                      Solano County, APN: 028-230-150;
                               xi.      Real property at 84 Carolina Cherry Drive, Las Vegas, Nevada,
16                                      Clark County, APN: 191-07-510-061; and
17                            xii.      Real property at 473-475-477 E. Channel Road, Benicia,
                                        California, Solano County, APN: 0080-250-430-1.
18
                9.       Upon entry of the Final Judgment of Forfeiture, for those properties not already sold the
19
     U.S. Marshals Service (or a designee) shall list the In Rem Defendants for sale. 2 The U.S. Marshals
20
     Service shall have sole authority to select the means of sale, including sale by internet or through a
21
     licensed real estate broker, and shall have sole authority over the marketing and sale of the defendant
22
     properties.
23
                         a.          The U.S. Marshals Service shall have the In Rem Defendants appraised by a
24
     licensed appraiser of its choosing. The U.S. Marshals Service and the appraiser may have access to the
25
     In Rem Defendants and structures, buildings, or storage sheds thereon upon 24 hours telephonic notice.
26

27
     2
         The U.S. Marshals have sold In Rem Defendants 2750 Maxwell Way and 4021 Pike Lane, see Dkt. 32, and those proceeds
28 would be forfeited pursuant to this stipulation.
                                                                 6                        Partial Final Judgment of Forfeiture
               Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 7 of 28



 1                  b.      If necessary, the U.S. Marshals Service, and any real estate broker employed by

 2 the U.S. Marshals Service, shall have the right to put a "lock box" on the property to facilitate the

 3 marketing and sale of the defendant properties.

 4                  c.      The following costs, expenses and distributions shall be paid in escrow from the

 5 gross sales price in the following priority and to the extent funds are available:

 6                              i.   The costs incurred by the U.S. Marshals Service to the date of close of
                                     escrow, including the cost of posting, service, advertising, and
 7                                   maintenance.
 8                            ii.    Any unpaid real property taxes, which shall be prorated as of the date of
                                     the entry of the Partial Final Judgment of Forfeiture.
 9
                              iii.   A real estate commission not to exceed the U.S. Marshals Service
10                                   contractual brokerage fee.
11                            iv.    The seller shall pay any county transfer taxes.
12                             v.    Any other valid liens and encumbrances filed on title against any of the In
                                     Rem Defendants. The United States may pay any such lien or
13                                   encumbrance at its sole discretion.
14                            vi.    The costs of a lender's policy of title insurance (ALTA policy) shall be
                                     paid for by the buyer.
15
                    d.      Each party shall execute all documents necessary to close escrow, if such
16
     signatures are required by the title insurer.
17
            10.     The United States will receive the remaining net proceeds from the sale of the In Rem
18
     Defendants forfeited under this stipulation. All right, title, and interest in said funds shall be substituted
19
     for those properties and forfeited to the United States pursuant to 18 U.S.C §§ 981(a)(1)(A) and
20
     981(a)(1)(C), to be disposed of according to law.
21
            11.     The United States and its servants, agents, and employees and all other public entities,
22
     their servants, agents, and employees, are released from any and all liability arising out of or in any way
23
     connected with the filing of the Complaint and the posting of the defendant property with the Complaint
24
     and Notice of Complaint. This is a full and final release applying to all unknown and unanticipated
25
     injuries, and/or damages arising out of or in any way connected with the filing of the Complaint and the
26
     posting of the defendant property with the Complaint and Notice of Complaint, as well as those now
27
     known or disclosed. Claimant waived the provisions of California Civil Code § 1542.
28
                                                           7                       Partial Final Judgment of Forfeiture
              Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 8 of 28



 1          12.     Claimant waives any and all claim or right to interest that may have accrued on the

 2 money being forfeited in lieu of the defendant property.

 3          13.     All parties are to bear their own costs and attorneys’ fees, if any.

 4          14.     The U.S. District Court for the Eastern District of California, Hon. John A. Mendez,

 5 District Judge, shall retain jurisdiction to enforce the terms of this Partial Final Judgment of Forfeiture.

 6          15.     Based upon the allegations set forth in the Complaint filed April 15, 2019, and the

 7 Stipulation for Final Judgment of Forfeiture filed herein, the Court enters this Certificate of Reasonable

 8 Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause for the filing of the Complaint and

 9 the posting of the defendant property with the Complaint and Notice of Complaint, and for the

10 commencement and prosecution of this forfeiture action.

11          SO ORDERED THIS                day of                  , 2020.

12

13
                                                           JOHN A. MENDEZ
14                                                         United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          8                       Partial Final Judgment of Forfeiture
             Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 9 of 28



 1                                                EXHIBIT A
 2                Real Property Located at 5383 Stonehurst Drive, Martinez, California
 3         Parcel One:
           Lot 25, as shown on the map of subdivision 7091, filed April 26, 1991, in Book 356 of Maps,
 4         Page 25, contra costa county records and amended by certificate of correction recorded August
           25, 1993, Book 18876, Page 542.
 5
           Parcel Two:
 6         An easement (not to be exclusive) as an appurtenance to parcel one, above, and any subdivision
           or subdivisions thereof, for use as a roadway for vehicles of all kinds pedestrians and animals,
 7         for water, gas, oil and sewer pipe lines and for telephone, television services, electric light and
           power lines, over under and upon parcels 1 and 0 as shown on the map of subdivision 7091, filed
 8         April 26,1991, in map book 356, page 25, Contra County Records.
 9
     APN: 367-230-018-7
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        9                      Partial Final Judgment of Forfeiture
          Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 10 of 28



 1                                             EXHIBIT B
 2
                    Real Property Located at 14 Goree Court, Martinez, California
 3
         Portions of lot 14 as designated on the map entitled “Goree Tract, Contra Costa County,
 4       California” which map was filed in the Office of the Recorder of the County of Contra Costa,
         State of California, on May 9, 1946, in Volume 29 of Maps at Page 14, described as follows:
 5

 6       Beginning on the northwest line of said lot 141 distant thereon south 26 degrees, 10 minutes west
         150 feet from the most northerly corner thereof; thence from said point of beginning south 26
 7       degrees 10 minutes west along said northerly line 50 feet; thence south 63 degrees 47 minutes
         east, 185 feet to the southeast line of said lot 14; thence north 26 degrees 10 minutes east along
 8       said southeast line, 50 feet to a point which bears south 63 degrees 47 minutes west, 185 feet to
         the point of beginning.
 9

10 APN: 380-231-010-6

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     10                     Partial Final Judgment of Forfeiture
             Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 11 of 28



 1                                                 EXHIBIT C
 2                    Real Property Located at 180 Midhill Road, Martinez, California
 3        The land referred to is situated in the unincorporated area of the County of Contra Costa, State of
 4 California, and is described as follows:

 5 Parcel One:

 6 Portion of the Rancho Las Juntas, described as follows:

 7
            Beginning on the East line of the 35.72 acre Parcel of land described In the Deed to Louis Viano,
 8          et ux, recorded February 2, 1923, Book 432, Deeds, Page 111, at the South line of the Parcel of
            land described in the Deed to Robert Henry Bragg, recorded June 15, 1949, Book 1401, Official
 9          Records, Page 248; thence from said point of beginning North 1° West, along said East line, 165
            feet; thence South 88° 43' 30" West, parallel with the South line of said Bragg Parcel (1401 OR
10          248), to the West line thereof; thence South 4° 47' West, along said West line to the South line of
            said Bragg Parcel (1401 OR 248); thence North 88° 43' 30" East, along said South line, 541.29
11
            feet to the point of beginning.
12
     Excepting from Parcel One:
13
            That portion lying within the Parcel of land described in the Deed to Henry B. Blake, et ux,
14          recorded May 24, 1965, Book 4874, Official Records, Page 333.
15
     Parcel Two:
16
     Portion of the Rancho Las Juntas, described as follows:
17
          Beginning on the West line of the County Road, known as Midhill Road, at the North line of the
18        2.75 acre Parcel of land described as Parcel One in the Deed of Trust made by Irwin H. Brooks,
19        et ux, to Trustee for Louis Viano, et ux, recorded May 2, 1949, Book 1380, Official Records,
          Page 322; thence from said point of beginning along the North and West lines of said 2.75 acre
20        Parcel, South 88° 43' 30" West, 541.29 feet and South 4° 47' West, 41.83 feet; thence North 88°
          43' 30" East, parallel with the North line of said 2.75 acre Parcel, 545.51 feet to the West line of
21        said Midhill Road; thence North 1° West, along said West line, 41.60 feet to the point of
   beginning.
22

23 Parcel Three:

24          Right of Way (not to be Exclusive) as an appurtenance to Parcel Two above, granted in the Deed
            to Russell F. Whitney, et ux, recorded April 13, 1955, Book 2514, Official Records, Page 183,
25          Contra Costa County Records, as follows:
26          “A Right of Way (not to be Exclusive) as an appurtenance to Parcel One above, for use as a
27          roadway for vehicles of all kinds, pedestrians and animals, for water, gas, oil and sewer pipe
            lines, and for telephone, electric light and power lines, together with the necessary poles or
28
                                                        11                      Partial Final Judgment of Forfeiture
            Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 12 of 28


           conduits to carry said lines over a portion of the Rancho Las Juntas, being a strip of land 20 feet
 1         in width, the West line of which is described as follows:
 2

 3         Beginning on the West line of the 2.75 acre Parcel of land described as Parcel One in the Deed of
           Trust made by Irwin H. Brooks, et ux, to Trustee for Louis Viano, et ux, dated April 19, 1949
 4         and recorded May 2, 1949 in Volume 1380 of Official Records, at Page 322, at the South line of
           Parcel One above; thence from said point of beginning South 4° 47 West, along said West line,
 5         173.82 feet to the Southwest corner thereof, being on the North line of the County Road known
 6         as Midhill Road.”

 7 Parcel Four:

 8         “A Right of Way (not to be Exclusive)” created in reference to Parcel Two above, in the Deed to
           Irwin H. Brooks, et ux, recorded January 11, 1949, Book 1338, Official Records, Page 500, for
 9         use as a roadway for vehicles of all kinds, pedestrians and animals, for water, gas, oil and sewer
10         pipe lines, and for telephone, electric light and power lines, together with the necessary poles or
           conduits to carry said lines over a strip of land 20 feet in width, the West line of which is parallel
11         with and 20 feet Westerly, measured at right angles, from the East line thereof and which East
           line is described as follows:
12
           Beginning at the Southeast corner of the 15.42-acre Parcel of land described as Parcel One in
13         said Deed to Brooks, 1338 OR 500; thence from said point of beginning North 4° 47 East, along
14         the East line thereof, 215.65 feet.

15 Excepting therefrom:

16         The interest conveyed to the County of Contra Costa, by Deed recorded March 1, 1966, Book
           5067, Official Records, Page 552.
17

18 Parcel Five:

19         Parcel B, as shown on the Parcel Map filed July 3, 1968 in Book 4 of Parcel Maps, Page 15,
           Contra Costa County Records.
20
     APN(s): 161-280-005-0 and 161-280-034
21

22

23

24

25

26

27

28
                                                         12                      Partial Final Judgment of Forfeiture
             Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 13 of 28



 1                                                   EXHIBIT D
 2                      Real Property Located at 186 Farm Lane, Martinez, California
 3        The following described property in the City of Martinez, County of Contra Costa, State of
 4 California:

 5 Parcel One:

 6          Unit 93, building 1 as shown on that certain condominium plan, recorded February 7, 1984,
            Book 11644, Page 83, official records.
 7

 8 Excepting from parcel one:

 9          1.     Easements through said unit appurtenant to the common area and all other units, for
            support and repair of the common area and all other units.
10
            2.      The right of any portion of the common area to encroach in a non-material way on a unit,
11
            as the common area and all units are shown on the condominium plan, whether such
12          encroachment exists by reason of original construction or because of the repair, restoration,
            reconstruction shifting, settlement or movement of any unit or the common area.
13
     Parcel Two:
14
            An undivided 7.458 percent interest in and to lot 1 as shown on the map of subdivision 5606
15
            filed March 24,1983, Map Book 268, Page 32, Contra Costa county records.
16
     Excepting from parcel two:
17
            1.      Units 86 through 99, inclusive, as shown on that certain condominium plan recorded
18          February 7, 1984, Book 11644, Page 83, official records, and re-recorded May 18, 1984, Book
19          11796, Page 76, official records.
            2.      Easements of other owners for ingress, egress, use and enjoyment and support and repair
20          over, in, to and throughout the common area.
            3.      An exclusive easement of other owners for patio, balcony and covered parking spaces
21          and air conditioning machinery and equipment, as shown on the condominium plan.
            4.      The right of the country village owners association to control the use of and to charge
22          reasonable admission and other fees for the use of any unassigned covered parking or storage
23          spaces and any recreational facility situated on the common area and to assign, from time to
            time, exclusive rights to such unassigned parking and storage spaces.
24          5.      A nonexclusive easement in gross for the benefit of the country village condominium
            owners association for ingress and egress over, in, to and throughout the common area.
25          6.      A nonexclusive easement for ingress, egress, use and enjoyment over, in to and
            throughout the common area for the benefit of owners in those portions of the property outside
26          the boundaries of the condominium plan and which are subject to annexation in accordance with
27          the provisions of the declaration; the enjoyment of which easement is conditioned on completion
            of units within such portion of the property and the annexation thereof as part of the
28          condominium development in accordance with the declaration. this easement shall automatically
                                                         13                     Partial Final Judgment of Forfeiture
             Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 14 of 28


            terminate and cease to exist as to any land that has not been so annexed if grantor fails to record
 1          a supplemental declaration of covenants, conditions and restrictions for such land in accordance
            with the declaration before the tenth (10th) anniversary of the recordation if the declaration; or if
 2
            grantor records with respect to such land a written instrument stating that grantor has no intent to
 3          annex such land to the condominium development.
            7.      The right to any portion of the common area to encroach in a non-material way on a unit
 4          and the right of any portion of a unit to encroach in a non-material way on the common area, as
            the common area and the units are shown on the condominium plan, whether such encroachment
 5          exists by reason of original construction or because of the repair, restoration, reconstruction,
 6          shifting, settlement or movement of any unit or the common area.

 7 Parcel Three:

 8          A nonexclusive easement appurtenant to parcel one, in common with other owners, over, in, to
            and throughout the recreational area, landscaped area walkways, streets, passageways and other
 9          unenclosed area in the common area for the purposes for the use and enjoyment of this easement
10          shall be limited so as not to interfere with exclusive easements over the common area which are
            appurtenant to other units.
11
     Parcel Four:
12
            A non-exclusive easement appurtenant to parcel one, in common with other owners, over, in, to
13          and throughout the common area for support and repair of parcel one.
14
     Parcel Five:
15
            An exclusive easement for use, occupancy and possession of Balcony No. 93-B as shown on the
16          condominium plan
17
     Parcel Six:
18
            An exclusive easement appurtenant to parcel one for Carport No C-40 for parking of one motor
19          vehicles, storage of personal property in the locker located within the easement area and such
            other purposes as may be permitted by the declaration.
20
     Parcel Seven:
21

22          An easement appurtenant to parcel one over a portion of the common area for the placement,
            maintenance and repair of air conditioning machinery and equipment in those locations marked
23          “A/C” as shown on the condominium plan.
24          The easement includes the right of the owner to install, maintain and repair conduit over the most
            practical route from parcel one to the air conditioning machinery and equipment located in the
25
            common area.
26

27

28
                                                         14                      Partial Final Judgment of Forfeiture
            Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 15 of 28



 1 Parcel Eight:

 2
           A nonexclusive easement appurtenant to parcel one, in common with other owners, for ingress,
 3         egress, use and enjoyment, over, in, to and throughout the common areas (as such easement is

 4         described in section 4.03 of the declaration) in those portions of the property outside the
           boundaries of the condominium plan: (I) which have been annexed to the condominium
 5         development or, (II) which are subject to being annexed in accordance with the provisions of the
 6         declaration. The use and enjoyment of the easement is conditioned on construction of
           improvements in any such common areas and issuance of any permits for occupancy as may be
 7         required by applicable governmental agencies. The precise location of such common areas as to
           land not yet annexed shall become fixed at the time of the recording of the condominium plan for
 8         such portion of the property. this easement shall automatically terminate and cease to exists as to
           any land that has not been annexed to the condominium development if; (I) Grantor fails to
 9         record a supplemental declaration of covenants, conditions and restrictions for such land in
10         accordance with the declaration before April 13, 1992; or (II) If grantor records with respect to
           such land a wri1ten instrument stating that grantor has no intent to annex such land to the
11         condominium development.

12 APN: 377-280-041-7

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       15                     Partial Final Judgment of Forfeiture
             Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 16 of 28



 1                                                 EXHIBIT E
 2                  Real Property Located at 315 Summerhill Lane, Martinez, California
 3                  The following described property in the City of Martinez, County of Contra Costa, State
            of California:
 4
     Parcel One:
 5
            Lot 17, as shown on the Map of Subdivision 6443, Filed July 25, 1989, in Book 335 of Maps,
 6          Page 29 Contra Costa County Records.
 7          Reserving therefrom:
 8          A right of way (not to be exclusive) as an appurtenance to the remaining lands of the grantor, and
            any subdivision or subdivisions thereof, for use as a roadway for vehicles of all kinds,
 9          pedestrians and animals, for water, gas, oil and sewer pipe lines and for telephone, electric light
            and power lines, together with the necessary poles or underground conduits to carry said lines,
10          over, under and upon those portions of said land designated as “Private Road” on the filed Map.
11 Parcel Two:

12          An easement created in reference to the premises in the deed from George Lewellen, et ux, to
            Alhambra Valley II, Recorded October 12, 1977, in Book 8544 of Official Records, Page 672, as
13          follows:
14          An easement (not to be exclusive) as an appurtenance to the lands of the grantee herein for use as
            a roadway and for all utility facilities and the rights incidental thereto over:
15
            That portion of the seconds 60 feet strip dedicated to contra costa county designated on Parcel
16          Map (M.S. 123-73) filed January 7, 1975 in Book 36 of Parcel Maps, Page 32, Contra Costa
            County Records, and is described in the offer of dedication recorded January 20, 1975 in Book
17          7413 of Official Records, Page 463.
18 Parcel Three:

19          A non-exclusive easement for roadway for vehicles of all kinds, pedestrians and animals, for
            water, gas, oil and sewer pipe lines and for telephone, television service, electric light and power
20          lines, together with the necessary poles or conduits over a portion of the Rancho Del Pinole,
            being over the following described strip of land:
21
            A strip of land 60 feet in width, the northeasterly and southeasterly line of which is described as
22          follows:
23          Commencing on the north line of the 14.85 acre parcel of land described in the deed to hazel
            Lawton Shurtleff, recorded August 6, 1946, Book 924 of official records, Page 291, at the most
24          southerly corner of the parcel of land described in the deed to Edward Francis Collins, et ux,
            recorded December 9, 1963, Book 4507 of official records, Page 510; thence from said point of
25          commencement along the north line of said Shurtleff parcel as follows: south 41 degrees 52
            minutes 50 seconds east, 25.35 feet; south 62 degrees 55 minutes 50 seconds east, 229.4 feet and
26          south 72 degrees 33 minutes 10 seconds east, 86.27 feet; thence north 17 degrees 57 minutes 40
            seconds east leaving said north line; 168.99 feet; thence south 72 degrees 02 minutes 20 seconds
27          east, 84.71 feet; thence north 69degrees 38 minutes 15 seconds east, 83.48 feet; thence north 0
            degrees 18 minutes 41 seconds west, 70.50 feet; thence south 85 degrees 46 minutes 48 seconds
28
                                                         16                      Partial Final Judgment of Forfeiture
             Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 17 of 28


            east, 204.87 feet; thence north 34 degrees 21 minutes 20 seconds east, 60 feet to the actual point
 1          of beginning of the herein described line; thence from said point of beginning south 55 degrees
            38 minutes 40 seconds east, 133.11 feet; thence southeasterly along the arc of a curve to the right
 2          with a radius of 280 feet, tangent to the last course, through a central angle of 56 degrees 45
            minutes an arc distance of 277.34 feet; thence south 1 degrees 06 minutes 20 seconds west,
 3          424.13 feet to the north line of Alhambra Valley Road as widened by deed to Contra Costa
            County, a Political Subdivision, Recorded January 20, 1975 in Book 7413 of Official Records,
 4          Page 455.
 5 Excepting Therefrom:

 6          That portion of said parcel three, which lies outside the lines of Parcel “B” of parcel map MS
            #123-73 Filed January 7, 1975 in Book 36, Page 32 of Parcel Maps, Contra Costa County
 7          Records.
 8 Parcel Four:

 9          A right as created in reference to the premises in the deed from Alhambra Valley II, to Aldo
            Rocca, et ux, recorded November 28119771 in book 8605 of official records, Page 978, over a
10          portion of parcel “A” as shown on the parcel map filed October 12, 1977 in Book 58 of Parcel
            Maps, Page 26, as follows:
11
            A Right of Way (not to be exclusive) as an appurtenance to the remaining lands of the grantor for
12          use as a roadway for vehicles of all kinds, pedestrians and animals, and as a Right of Way for
            water, gas, oil and sewer pipe lines, and for telephone, electric light and power lines, together
13          with the necessary poles or conduits to carry said lines over that portion of the premises shown
            as “area dedicated to Contra Costa County, Book 7413 of official records, Page 460.”
14
     Parcel Five:
15
            An easement granted in the deed to Alhambra Valley Ranch, Inc. recorded October 29, 1986 in
16          Book 13222, Page 225, Official Records, as follows:
17          An easement (not to be exclusive) as an appurtenance to parcel “B” as shown on the map of
            subdivision MS 207-76, filed October 12, 1977, in Book 58 of Parcel Maps, at Page 6, Contra
18          Costa County Records, for use as a roadway for all utility facilities together with the rights
            incidental thereto over a portion of Parcel “A” as shown on the map of subdivision MS 123-73,
19          filed January 1, 1975, in Book 36 of Parcel Maps, at Page 32, Contra Costa County Records,
            described as follows: commencing at the southwest corner of Parcel "B" as shown on the parcel
20          map of subdivision MS 207-76, filed October 12, 1977 in Book 58 of Parcel Maps, at Page 26,
            Contra Costa County Records; thence from said point of commencement along the exterior line
21          of said Parcel “B” (58 pm 26) south 62 degrees 02 minutes 30 seconds east, 516.73 feet, and
            south 59 degrees 39 minutes 00 seconds east, 142.13 feet, to a point on the common line between
22          said Parcel “B” and Parcel “A” as shown on the map of minor subdivision 123-73 filed in book
            36 of parcel maps at page 32; thence north 17 degrees 51 minutes 20 seconds east, along said
23          common line 200 feet to the true point of beginning; thence continuing along said common line,
            north 17 degrees 51 minutes 20 seconds east 457.96 feet and south 83 degrees 33 minutes 00
24          seconds east, 119.56 feet; thence south 9 degrees 20 minutes 12 seconds west, 52.00 feet; thence
            south 81 degrees 57 minutes 24 seconds west, 41.48 feet; thence southwesterly along the arc of a
25          curve to the right with a radius of 300 feet to the center of which bears north 64 degrees 27
            minutes 27 seconds west, through a central angle of 10 degrees 18 minutes 47 seconds an arc
26          distance of 60.00 feet; thence south 35 degrees 51 minutes 20 seconds west, 60.00 feet; thence
            southerly along the arc of a curve to the left with a radius of 200 feet, tangent to the last course,
27          through a central angle of 30 degrees 00 minutes 00 seconds an arc distance of 104.72 feet;
            thence south 5 degrees 51 minutes 20 seconds west, 141.96; thence south 71 degrees 17 minutes
28          59 seconds west, 101.03 feet to the point of beginning.
                                                          17                      Partial Final Judgment of Forfeiture
            Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 18 of 28



 1 Parcel Six:

 2         A right of way (not to be exclusive) as an appurtenance to parcel one above, and any subdivision
           or subdivisions thereof, for use as a roadway for vehicles of all kinds, pedestrians and animals,
 3         for water, gas, oil and sewer pipe lines, and for telephone, electric light and power lines, together
 4         with the necessary poles or underground conduits to carry said lines, over, under and upon those
           portions of said subdivision 6443 (335 M 29) designated as “Private Road” on the filed Map.
 5
     APN: 367-240-008-6
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        18                      Partial Final Judgment of Forfeiture
            Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 19 of 28



 1                                             EXHIBIT F
 2                   Real Property Located at 815 Sunset Drive, Antioch, California
 3         Parcels A and B, as shown on Parcel Map M.S. 15-76, filed April 18, 1977, Map Book           54,
           Page 5, Contra Costa County Records.
 4
     APN: 068-100-044-4
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    19                    Partial Final Judgment of Forfeiture
            Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 20 of 28



 1                                                EXHIBIT G
 2               Real Property Located at 1062 Mohr Lane, Unit C, Concord, California
 3         The land referred to herein is situated in the city of Concord, County of Contra Costa, State of
           California, and is described as follows:
 4
           Parcel A:
 5         Unit 3 of Lot No. 1 of Tract No. 3864, "Del Rio", as shown on the map thereof, filed for record
           on July 16, 1969, in Book 127 of Maps, Page 12, Contra Costa County records, as shown on
 6         exhibit "A", attached to the condominium plan, recorded October 7, 1969, in Book 5977, at Page
           372, official records of Contra Costa County, and as defined in the declaration of restrictions
 7         (enabling declarant establishing a plan for condominium ownership of Tract No. 3864 Del Rio),
           recorded October 9, 1969, in Book 5979, at Page 152, Official Records of Contra Costa County.
 8
           Parcel B:
 9         An undivided 1/4 interest in the "limited common area" of lot no. 1, as shown on exhibit "A"
           aforesaid and as defined in the declaration of restrictions, being all of such lot no. 1 and the
10         improvements thereof, except for the units.
11         Parcel C:
           An undivided 1/228th interest in the "common area", as shown on said exhibit "A" and as
12         described in such restrictions, being parcel A, as shown on such exhibit “A" and the
           improvements thereof.
13
           Excepting from parcel C above: that portion thereof described in the deed to Robert Cullen, Et
14         Ux, Recorded October 9, 1969, Book 5979, Official Records, Page 149.
15         Excepting from Parcels B and C above:
           That portion lying within the parcel of land described as parcel on in the deed to McGah and
16         Bailey, a partnership, recorded January, 1969, Book 5987, Official Records, Page 427.
           Rights reserved in the deed from Robert Cullen, Et Ux, Recorded January 9, 1969, Book 5987,
17         Official Records, Page 427, as follows:
18         "All minerals, oil, other hydrocarbons, gas and all associated substances existing in or on said
           real property together with the right to explore, drill for, extract, take from, remove and dispose
19         of all or any of all said minerals, oil, other hydrocarbons, gas and all associated substances from
           said real property, below a depth of Five Hundred (500) feet from the surface thereof, by wells,
20         equipment and means located on the surface thereof, by wells, equipment and means located on
           the surface of adjacent land and extended into said real property herein conveyed and
21         hereinabove described at a point or points below a depth of five hundred (500) feet from the
           surface of said "real property."
22
     APN: 147-401-003-8
23

24

25

26

27

28
                                                        20                      Partial Final Judgment of Forfeiture
             Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 21 of 28



 1                                                 EXHIBIT H
 2                      Real Property Located at 4021 Pike Lane, Concord, California
 3           All of the land situated in the City of Concord, County of Contra Costa, State of California, and
     is described as follows:
 4
   A portion of Lot "A", as said Lot "A" is shown and so designated on that certain parcel map filed August
 5 16, 1983, Book 106 of Parcel Maps, Page 50, Contra Costa County Records, more particularly described
   as follows:
 6
   Beginning at the southwestern corner of said Lot "A" (106 PM 50); thence from said point of beginning
 7 along the western line of said Lot "A" (106 PM 50) north 19° 57' 47" west, 363.87 feet; thence leaving
   said western line north 70° 02' 13" east, 208.50 feet; thence south 19° 57' 47" east, 25.50 feet; thence
 8 north 70° 02' 13" east, 53.50 feet to a point on the eastern line of said Lot "A" (106 PM 50); thence
   along said eastern line south 19° 57' 47" east; 305.60 feet; thence continuing along said eastern line
 9 along an arc of a tangent 30.00 foot radius curve to the right, through a central angle of 90° 3T 53", an
   arc length of 47.45 feet; thence along the southern line of said Lot "A" (106 PM 50) along a reverse
10 tangent 5038.38 foot radius curve to the left, from which the center of said curve bears south 19° 19' 54"
   east, through a central angle of 02° 38' 06", an arc length of 231.71 feet to said point of beginning.
11
   APN: 159-382-012-7
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         21                     Partial Final Judgment of Forfeiture
           Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 22 of 28



 1                                              EXHIBIT I
 2             Real Property Located at 4800 Blum Road, Unit 1, Martinez, California
 3       The land referred to herein below is situated in the county of Contra Costa, state of California,
         and is described as follows:
 4
         Parcel One:
 5       Unit I of Tract 5962, filed July 26, 1980, Map Book 255, Page 5, Contra Costa County records,
         as said unit is shown on the condominium plan attached to and made a part of the declaration of
 6       restriction recorded June 23, 1982, Book 10825, Page 15, Contra Costa County records.
 7       Parcel two:
         An undivided 1/13th interest, as tenants in common, in and to the common area, as said common
 8       area is shown on said condominium plan.
 9       Parcel Three:
         Together with the following easements:
10       An exclusive easement to use balcony/balconies appurtenant to said unit, as shown on said
         condominium plan.
11
         An exclusive easement to use Garage Stall Nos C-1 and C-1, as shown on said condominium
12       plan.
13       Parcel Four:
         Together with non-exclusive easements through each unit and garage stall for support and repair
14       of the common area and other units.
15 APN: 159-400-001-8

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      22                     Partial Final Judgment of Forfeiture
             Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 23 of 28


                                                 EXHIBIT J
 1
                      Real Property Located at 4808 Blum Road, Unit 2, Martinez, California
 2
           The following described property in the unincorporated area of the County of Contra Costa, State
 3 of California:

 4 Parcel One:
          Unit 3, of Tract 5962 filed July 26, 1980, Map Book 255, Page 5, Contra Costa County Records,
 5        as said unit is shown on the condominium plan attached to and made a part of the declaration of
          restrictions recorded June 23, 1982, Book 10825, Page 151 Contra Costa County Records.
 6
          Excepting Therefrom:
 7        Easements through said unit appurtenant to the common area and all other units, for support and
          repair of the common area and all other units.
 8
   Parcel Two:
 9        An undivided 1/13th interest as tenants in common in and to the common area, as said common
          area is shown on said condominium plan.
10
          Excepting and reserving therefrom:
11        Non-exclusive easements appurtenant to all other units for support and repair of the said
          common area and other units and; exclusive easements appurtenant to the other units for use of
12        balconies and garages as shown on said attached condominium plan.
13 Parcel Three:
          Together with the following appurtenant easements:
14        An exclusive easement to use balcony/balconies appurtenant to said unit as shown on said
          condominium plan.
15        An exclusive easement to use garage stall nos. C-3 and C-3 as shown on said condominium plan.
          Excepting and reserving therefrom:
16        Non-exclusive easements herein described as parcel 4.
17 Parcel Four:
          Together with non-exclusive easements through each unit and garage stall for support and repair
18        of the common area and other units.
          The following described property in the City of Martinez, County of Contra Costa, State of
19        California:
20         A condominium comprised of:
           Parcel One:
21         Unit 6, Map of Tract 5962, filed July 28, 1980, in Map Book 255, Page 5, Contra Costa County
           Records, as said unit is shown on the condominium plan attached to and made a part of the
22         declaration of restrictions recorded June 23, 1982, Book 10825, Page 15, Contra Costa County
           Records.
23
           Excepting Therefrom:
24         Easements through said unit appurtenant to the common area and all other units, for support and
           repair of the common area and all other units.
25
           Parcel Two:
26         An undivided 1/13th interest as tenants in common in and to the common area, as said common
           area is shown on said condominium plan.
27
           Excepting therefrom:
28
                                                      23                     Partial Final Judgment of Forfeiture
            Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 24 of 28


           1.    Non-exclusive easements appurtenant to all other units for support and repair of the said
 1         common area and other units and;
           2.    Exclusive easements appurtenant to the other units for use of balconies and garages as
 2         shown on said attached condominium plan.
 3         Parcel Three:
           Together with the following appurtenant easements:
 4         1.     An exclusive easement to use balcony/balconies appurtenant to said unit as shown on
           said condominium plan.
 5         2.     An exclusive easement to use Garage Stall No. C-6, as shown on said condominium plan
 6         Excepting therefrom:
           Non-exclusive easements herein described as parcel 4
 7
           Parcel Four:
 8         Together with non-exclusive easements through each unit and garage stall for support and repair
           of the common area and other units.
 9
     APN: 159-400-002-6
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      24                     Partial Final Judgment of Forfeiture
          Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 25 of 28



 1                                              EXHIBIT K
 2                    Real Property Located at 2750 Maxwell Way, Fairfield, California
 3               The land referred to herein below is situated City of Fairfield, in the County of Solano,
         state of California, and is described as follows:
 4
         Lot 2, as shown on the map entitled: " parcel map, being a subdivision of Lot 1, as shown on that
 5       certain parcel map recorded May 23, 1980 in Book 20 of parcel maps at Page 47, official
         records, Solano County", filed in the office of the recorder of Solano County, California on
 6       August 18, 1981 in Book 22 of parcel maps, at Page 61.
 7       Excepting therefrom all oil, gas, hydrocarbon substances and minerals of every kind and
         character lying more than 100 feet below the surface of said land, together with the right to drill
 8       into, through and to use and occupy all or any part of said land lying more than 100 feet below
         the surface thereof for any and all purposes incidental to the exploration for and production of
 9       oil, gas, hydrocarbon substances or minerals from said land or other lands, but without, however
         any right to use either the surface of said land or any portion of said land within 100 feet of the
10       surface for any purpose or purposes whatsoever, as excepted in the deed from Busch Properties,
         Inc. to Western Realco, a California Corporation, recorded August 20, 1981 as Instrument No.
11       61477, at Page 35481.
12 APN: 028-230-150

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     25                      Partial Final Judgment of Forfeiture
            Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 26 of 28



 1                                               EXHIBIT L
 2                   Real Property Located at 84 Carolina Cherry Drive, Las Vegas, Nevada
 3         Lot Eighty (80) of Masters at SHGC - Unit 2, as shown by Map thereof on file in Book 139 of
           Plats, Page 61 in the Office of the County Recorder of Clark County, Nevada.
 4
           Together with a non-exclusive easement, appurtenant respectively thereto, of ingress and egress
 5         over and across the main entry area and private streets therein, and a non-exclusive easement of
           use and enjoyment of the other common elements thereof (subject to and as set forth in the
 6         declaration of covenants, conditions and restrictions and reservation of easements for the masters
           collection recorded May 3, 2013 in Book 20130503 as Document No. 270, as the same from
 7         time to time may be amended and/or supplemented by instrument recorded in the office of the
           County Recorder of Clark County, Nevada.
 8
     APN: 191-07-510-061
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       26                     Partial Final Judgment of Forfeiture
                 Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 27 of 28



 1
                                                    EXHIBIT M
 2
                      Real Property Located at 473-475-477 E. Channel Road, Benicia, California
 3
     Parcel 1:
 4
            Portion of Lot 17, as designated on the Map entitled “Map of Floraland Tract Subdivision”
 5          which Map was filed in the office of the Recorder of the County of Contra Costa, State of
            California, on July 19, 1913 in Volume 10 of Maps, at Page 241, described as follows:
 6
            Beginning on the West line of the Parcel of land described as Parcel One in the deed from
 7          Charles Kaski, et ux, to Elmira May Cox, et al, dated October 18, 1947 and recorded November
            28, 1047 in Volume 1151 of Official Records, at Page 311, distant thereon South 1° 38' East, 100
 8          feet from the South line of the Parcel of land described as Parcel One in the Deed of Trust made
            by Charles Kaski, et ux, to Trustee for Robert A. Holmes, et ux, dated May 19, 1948 and
 9          recorded June 4, 1948 in Volume 1286 of Official Records, at Page 487; thence from said point
            of beginning North 1° 38' West, along said West line 100 feet to the Southline to the Parcel of
10          land described in said Deed of Trust; thence North 89° 40' East, along said Southline, 102.5 feet
            to the East line of said Elmira May Cox Parcel (1151 or 311); thence South 1° 38' East, along
11          said East line, 100 feet to a portion which bears North 89° 40' East from the point of beginning;
            thence South 89° 40' West, 102.5 feet to the point of beginning.
12
     Parcel 2:
13
            A right of way (not to be exclusive) as an appurtenance to Parcel one above, for use as a roadway
14          for vehicles of all kinds, pedestrians, and animals, for water, gas, oil and sewer pipe lines, and
            for telephone, electric light and power lines, together with the necessary poles or conduits to
15          carry said lines over a strip of land 25 feet in width the center line of which is described as
            follows:
16
            Beginning at a 2 inch by 2 inch Hub at the Northwest corner of the Parcel of land described as
17          Parcel One in the deed from Charles Kaski, et ux, to Elmira Way Cox, et al, dated October 18,
            1947 and recorded November 28, 1947 in Volume 1161 of Official Records, at Page 311; thence
18          from said point of beginning, along the West line of said Cox Parcel as follows: South 1° 38'
            East, 224.61 feet; Southerly along the arc of a curve to the left with a radius of 40 feet, tangent to
19          the last mentioned course, 31.31 feet; South 48° 29' East, tangent to said curve, 17.45 feet;
            Southerly along the arc of a curve to the right with a radius of 50 feet, tangent to the last course,
20          39.14 feet and South 1° 38' East, 126.94 feet to a nail set in the center line of a County Road.
21 Excepting from Parcel Two.

22          That portion thereof lying within Parcel One above.
23          The interest conveyed to County of Contra Costa by deed from Stephen Dawning, et al, dated
            January 21, 1918 and recorded January 23, 1918 in Volume 315 of Deeds, at Pages 6.
24
     APN: 185-360-016-9
25

26

27

28
                                                         27                       Partial Final Judgment of Forfeiture
            Case 2:19-cv-00636-JAM-DB Document 65-3 Filed 01/27/20 Page 28 of 28


                                                EXHIBIT N
 1
                         Real Property Located at Lot 51-80 Park Road, Benicia, California
 2
           PARCEL ONE:
 3
           PARCEL B AS SHOWN ON THE PARCEL MAP RECORDED DECEMBER 15, 2016 IN
 4         BOOK 51 OF PARCEL MAPS AT PAGES 80-81, SOLANO COUNTY RECORDS.
 5         PARCEL TWO (EASEMENT PARCEL):
 6         A NON EXCLUSIVE PRIVATE STORM DRAIN EASEMENT FOR STORM DRAINAGE
           FACILITIES, LINES, VALVES, VAULTS, STRUCTURES, LANDSCAPING, AND OTHER
 7         APPURTENANCES, INCLUDING REASONABLE RIGHTS OF ACCESS THERETO FOR
           CONSTRUCTION AND MAINTENANCE OF FACILITIES OVER THE FOLLOWING:
 8
           A PORTION OF PARCEL A AS SHOWN ON THE PARCEL MAP RECORDED
 9         DECEMBER 15, 2016 IN BOOK 51 OF PARCEL MAPS AT PAGES 80-81, SOLANO
           COUNTY RECORDS MORE PARTICULARLY DESCRIBED AS FOLLOWS:
10
           BEGINNING AT THE MOST EASTERLY CORNER OF SAID REFERENCED PARCEL A,
11         BEING AT THE SOUTHERLY TERMINUS OF THE COURSE THAT BEARS N57°41’05”W
           591.00’, BEING A POINT ON THE GENERAL NORTHWESTERLY RIGHT OF WAY LINE
12         OF PARK ROAD, AND SAID POINT BEING A POINT ON A CURVE CONCAVE TO THE
           NORTHWEST HAVING A RADIUS OF 1178.00’; THENCE SOUTHWESTERLY ALONG
13         THE CURVE 70.08’ THROUGH A CENTRAL ANGLE OF 3°24’31”; THENCE S35°36’48”W
           15.00’; THENCE N54°23’12”W 20.00’; THENCE N34°07’27”E 78.91’ TO A POINT ON THE
14         GENERAL NORTHEASTERLY LINE OF SAID REFERENCED PARCEL A; THENCE
           S57°41’45”E 20.00’ TO THE POINT OF BEGINNING.
15
     APN: 0080-060-420
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    28                   Partial Final Judgment of Forfeiture
